FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ASHLEY M. CLEVENGER,                             No. 13-35774

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00553-TOR

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, District Judge, Presiding

                              Submitted May 27, 2014**

Before:        D. NELSON, LEAVY, and THOMAS, Circuit Judges.

       Ashley M. Clevenger appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying Clevenger’s application for

Disability Insurance Income and Supplemental Security Income under Titles II and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. Clevenger contends that the Administrative Law

judge (“ALJ”) failed to set forth specific and legitimate reasons for rejecting the

opinion of her treating psychologist, Dr. John Arnold. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      We review the district court’s decision de novo. Molina v. Astrue, 674 F.3d

1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or is based on legal error. Id.

      A treating physician’s opinion is entitled to substantial weight in social

security proceedings. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

(9th Cir. 2009). “When presented with conflicting medical opinions, the ALJ must

determine credibility and resolve the conflict.” Batson v. Comm’r of Soc. Sec.

Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). If an ALJ rejects a treating

physician’s opinion that is contradicted by another doctor, he must provide

specific, legitimate reasons based on substantial evidence in the record. Valentine

v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009).

       The ALJ properly discounted the opinion of treating psychologist Dr.

Arnold because his opinion was inconsistent with Clevenger’s activities and the

other medical evidence in the record. First, the ALJ properly concluded that Dr.

Arnold’s opinion was inconsistent with Clevenger’s activities, which included


                                           2                                    13-35774
successfully living and working with others. Second, the ALJ properly concluded

that Dr. Arnold’s opinion conflicted with the opinions of examining psychologist

Samantha Chandler, Psy.D. and State reviewing experts Rita Flanagan, Ph.D., and

Mary Gentile, Ph.D. In contrast to Dr. Arnold’s conclusion that Clevenger had

marked limitations in learning new tasks and interacting with others, each of these

medical witnesses found that Clevenger could follow simple instructions and

interact at least superficially with others in the workplace. Therefore, the ALJ

provided specific and legitimate reasons for rejecting Dr. Arnold’s opinion. See

Valentine, 574 F.3d at 692.

      AFFIRMED.




                                          3                                    13-35774